Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/1/2021 has been entered.  All previous objections and 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pezzillo (US 3,135,211).
Claim 10:  Pezzillo discloses a pump (Fig. 1) that could be used in an electric motor-vehicle for pumping coolant comprising a housing (2/4); a pump unit (4) comprising blade elements (note blade elements associated with 14) the pump unit being configured to pump a cooling fluid (see col. 3, lines 70-71); a motor unit (2) 
Claim 11:  Pezzillo further discloses that the outlet openings are configured to extend substantially in a tangential direction (note tangential direction of 88) or in a radial direction relative to the projection of the axis of rotation (Fig. 1).  
Claim 12:  Pezzillo further discloses that the angle u is between 45 and 65 degrees (Fig. 1).
Claim 13:  Pezzillo further discloses that the outlet openings are formed as bores (88) which are arranged in a circular configuration at a uniform mutual offset in a circumferential direction (Fig. 1).
10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iketani (JP2012145022).
Claim 10:  Iketani discloses a pump (Figs. 3-6) that could be used in an electric motor-vehicle for pumping coolant comprising a housing (note outer housing of 10); a pump unit comprising blade elements (18a), the pump unit being configured to pump a cooling fluid (note “cooling water” in English Abstract); a motor unit comprising a motor stator (50) and a motor rotor (40 and associated shaft and 116/216/316) which are mounted in the housing via a bearing (note bearing at bottom of shaft), the motor rotor comprising an impeller element (116/216/316) and a drive element (note shaft portion below 116/216/316) which extends in an axial direction and which comprises an axis of rotation (Figs. 3-6), the blade elements of the pump unit being arranged on the impeller element (Figs. 3-6); an inlet opening (note inlet opening radially just outside and below the further radial extent of the blades) comprising a center axis (which would be coaxial with the central shaft); and outlet openings (note 120a/b) comprising respective center axes, wherein, the inlet opening and the outlet openings are each configured to allow the cooling fluid pumped by the pump unit to flow through the motor unit (Figs. 3-6), the outlet openings of the pump unit are arranged in the motor rotor (Figs. 3-6), when viewed in an outlet direction, the respective center axes of the outlet openings include an angle a of 10 to 135 degrees with respect to a projection of the axis of rotation into the respective outlet opening (Figs. 3-6), and the outlet openings are provided in a region of a transition from the impeller element to the drive element (note that openings 120a/b are situated at the transition of the drive element portion of the rotor and the upper impeller portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20070014677) in view of Iketani (JP2012145022).
Claim 10:  Chen discloses a pump (Figs. 2-3) that could be used in an electric motor-vehicle for pumping coolant comprising a housing (20/30); a pump unit comprising blade elements (224/324), the pump unit being configured to pump a cooling fluid (Figs. 2-3); a motor unit comprising a motor stator (24/34) and a motor rotor (221/222 or 321/322) which are mounted in the housing via a bearing (note bearing via 26), the motor rotor comprising an impeller element (note upper portion of 221/321) and a drive element (note lower portion of 221/321) which extends in an axial direction and which comprises an axis of rotation (Figs. 2-3), the blade elements of the pump unit being arranged on the impeller element (Figs. 2-3); an inlet opening (note inlet opening radially just outside and below the further radial extent of the blades in Figs. 3A/3B) comprising a center axis (which would be coaxial with the central shaft).
Chen does not disclose outlet openings comprising respective center axes such that the inlet opening and the outlet openings are each configured to allow the cooling fluid pumped by the pump unit to flow through the motor unit, the outlet openings of the 
Claim 14:  Chen and Iketani teach the previous limitations.  Chen further discloses that the motor rotor is configured to be pot-shaped (Figs. 2A/3A), and the drive element is configured to be cylindrical (Figs. 2A/3A).
Claim 15:  Chen and Iketani teach the previous limitations.  Chen further discloses that the motor rotor is an external rotor (Figs. 2A/3A).
Claim 17:  Chen and Iketani teach the previous limitations.  Chen further discloses that the inlet opening is provided as an annular gap between the housing and the drive element which is configured to be cylindrical (Fig. 3A, note annular gap between 221 and outer housing).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20070014677) in view of Iketani (JP2012145022) and in further view of Morris (US 4,836,147).
Claim 18:  Chen and Iketani teach the previous limitations.  Chen does not disclose the motor unit being an electrically commutated electric motor.  However, Morris teaches a similar structured pump which uses an electrically commutated electric motor (see col. 3, lines 2-3).  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute the motor of Morris for that of Chen as it involves mere substitution of one known element for another with a predictable expectation of success.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has included the Chen, Iketani and Pezzillo references to read upon the new claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746